At the April Term, 1935, Gaston Superior Court, the defendant herein, John Pressley, was tried upon indictment charging him with the murder of one Vester Glover on 13 April, 1935. The jury for their verdict say: "We find the defendant guilty of murder in the first degree." The judgment of the court was that the defendant suffer death by electrocution.
From the judgment thus entered, the defendant gave notice of appeal to the Supreme Court and by consent was allowed sixty days to make up and serve case on appeal, and the solicitor was given sixty days thereafter to serve exceptions or counter case. The clerk certifies that nothing has been done towards perfecting the appeal; that the time for serving statement of case has expired; and that no extension of time for filing same has been recorded in his office. S. v. Williams, 208 N.C. 352; S. v. Brown,206 N.C. 747, 175 S.E. 116.
The motion of the Attorney-General to docket and dismiss the appeal is allowed on authority of S. v. McLeod, ante, 54, and cases there cited.
Appeal dismissed.